DETAILED ACTION
Claims 1-18 were rejected in Office Action mailed on 11/09/2021.
Applicants filed a response, amended claims 1, 3-6, and 9-18, cancelled claim 2, withdrew claims 19-21 and added claim 22 on 12/23/2021.
Claims 1 and 3-22 are pending, of claims 19-21 are withdrawn.
Claims 1, 3-18 and 22 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 11-14 are objected to because of the following informalities:  
Claim 4, line 2, each line 3 of claims 11-13, and claim 14, line 4, recite “platinum dispersion”. To ensure proper antecedent basis and clarity, it is suggested to amend “platinum dispersion” to “the platinum dispersion”. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al, US 3937660 (Yates) in view of Ebner et al., Deactivation and durability of the catalyst for HotspotTM natural gas processing, OSTI, 2000 (Ebner).
Regarding claims 1, 4, 12 and 22, Yates discloses a regeneration of a sample of an iridium:platinum on alumina catalyst (i.e., hydrocarbon conversion catalyst or reforming catalyst), wherein fifty grams of catalyst 3(A) (i.e., 0.3% iridium, 0.3% platinum, by weight, on alumina catalyst) were charged to a furnace and heated in air at 760°C for 48 hours (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3); five grams of 3(B) (i.e., the catalyst 3(A) after heating from Example 3) were then charged to the adsorption apparatus, very much less carbon monoxide was found to be adsorbed, and the average metal particle size was found to be 300 Å (9 m2/gm) (Yates, column 12, lines 9-13), which reads upon the claimed limitation “providing an agglomerated reforming catalyst”.
Yates further discloses that 5 gram aliquot of catalyst 3(B), obtained from Example 3, was then charged to a Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, Example 4 - column 13, lines 6-10).
Given Yates discloses the regeneration of the sample of an iridium-platinum on alumina catalyst in Examples 3 and 4 using small amount of samples, such as 5 gram aliquot of the catalyst 3(B) charged to the Pyrex cell, it is clear that the method in Examples 3 and 4 including the 5 gram aliquot of the catalyst 3(B) in the Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours, would necessarily be conducted in a small-scale reactor 

Yates further discloses examination by differential X-ray spectroscopy, by the method given in Example 3 (i.e., carbon monoxide adsorption), showed 5% the platinum in crystals larger than 50 Å (Yates, column 13, lines 10-13) which reads upon the claimed limitation “(d) measuring platinum dispersion on the re-dispersed reforming catalyst”.
The recitation in claim 1 “of evaluating platinum re-dispersion for a continuous catalyst regeneration (CCR) reformer system catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. evaluating platinum re-dispersion for a continuous catalyst regeneration (CCR) reformer system catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

With respect to the difference, Ebner discloses study of factors that contribute to de-activation of catalyst (Ebner, page 2, Aims & Objectives). Ebner further discloses loss of surface area (i.e., formation of agglomerated catalyst) can be induced by high temperature and the presence of certain gas species (particularly steam) (i.e., steam deactivation) (Ebner, page 15, section BET method, lines 1-3).
Ebner specifically teaches that at the same temperature, lower surface area of catalyst can be achieved when steam is used (Ebner, page 16, Table 11, samples No. 2 and No. 12).
Ebner is analogous art as Ebner is drawn to study of deactivation of catalyst.
In light of the motivation of steam deactivation as taught by Ebner, it therefore would be obvious to a person of ordinary skill in the art to use steam deactivation, in the method of Yates, in order to achieve highly agglomerated reforming catalyst with lower surface area, and thereby arrive at the claimed invention.

Regarding claim 3, as applied to claim 1, Yates does not explicitly disclose treating the agglomerated reforming catalyst with a chloride source for increasing platinum dispersion and subsequently loading the agglomerated reforming catalyst into the reactor”.
With respect to the difference, Yates discloses the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 
Without showing of unexpected results, it therefore would be obvious to a person of ordinary skill in the art to change the order of the process of Yates, to treat the agglomerated reforming catalyst with a chloride source and subsequently loading the agglomerated reforming catalyst into the small-scale reactor, instead of treating the agglomerated reforming catalyst with a chloride source after loading the agglomerated reforming catalyst into the small-scale reactor, in order have a more convenient and safe process, etc., and thereby arrive at the claimed invention.
The recitation in claim 3 of “for increasing platinum dispersion” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. for increasing platinum dispersion, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.



Regarding claim 6, Yates does not explicitly disclose “to provide a higher unit yield”. However, it would be obvious to a person of ordinary skill in the art that when a catalyst is reactivated (Yates, column 1, line 68 and column 2, line 1), a higher unit yield is also expected, and thereby arrive at the claimed invention.

Regarding claim 7, Yates further discloses a typical preparation procedure includes contacting 100 grams of gamma alumina (in the form of 1/16 inch extrudates) with a solution containing both iridium and platinum salts (Yates, column 11, lines 49-52).

Regarding claim 8, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactors for which the catalyst might be employed, for example, the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (Yates, column 4, lines 43-50).

Regarding claim 9, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Regarding claims 10-11, Yates teaches the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly e.g., a chlorine moiety (i.e., chloride), to the catalyst (Yates, column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (Yates, column 7, lines 8-12). The range of 0.5 to 2.0 wt.% of chloride encompasses the ranges required in Applicants’ claims 10-11.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 13, Yates further teaches the molar ratio of oxygen to elemental halogen in the treating gas should be maintained below about 10:1 (Yates, column 7, lines 37-30), and the halogen comprises from about 0.005 to 5% by volume of the gaseous mixture. With appropriate mathematic conversion, Yates teaches an oxygen level of 0.05 to 50%, which encompasses the range of the oxygen level required in Applicants’ claim 13.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The recitation in claim 13 of “to improve the platinum dispersion on the redispersed reforming catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. to improve the platinum dispersion on the redispersed reforming catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 14, Yates further teaches it (i.e., iridium:platinum catalyst) was then treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, column 13, lines 6-9).
It would have been obvious to one of ordinary skill in the art to reduce the time of the oxycholorination condition, including that presently claimed, to improve process efficiency, and thereby arrive at the claimed limitation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.
Regarding claim 15, as applied to claim 1, while Yates does not explicitly teaches evaluating two or more sets of oxychlorination conditions (i.e. the time, the temperature or the 

Regarding claim 16, as applied to claim 1, while Yates does not explicitly teach performing the method set forth above on two or more different agglomerated reforming catalysts and selecting the re-dispersed reforming catalyst exhibiting the highest platinum dispersion, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 17, as applied to claim 16, while Yates does not explicitly teach implementing the re-dispersed reforming catalyst exhibiting the highest platinum dispersion, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest 

Regarding claim 18, as applied to claim 16, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Response to Amendment
In response to the amended claims 1, 3-6, and 9-18, the previous claim objections and 35 U.S.C. 112 rejections are withdrawn. However, the amended necessitates a new set of claim objections as set forth above.

In response to the amended claim 1, which recites “A method of evaluating platinum re-dispersion for a continuous catalyst regeneration (CCR) reformer system catalyst, the method comprising: (a) subjecting the catalyst to steam deactivation for providing an agglomerated reforming catalyst…”, it is noted that Yates alone would not meet the present claims. Therefore, the previous 102(a)(1) and 103 rejections over Yates are withdrawn. However, the amended necessitates a new set of rejections as set forth above.

Applicant primarily argues:
“As conceded by the Action (see, e.g., page 18), Yates fails to disclose "a [s]team deactivation process to provide [an] agglomerated reforming catalyst," in accordance with the requisite features recited in step (a) of amended claim 1. For at least the 

Remarks, p. 8

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Yates does not expressly teach the claimed a [s]team deactivation process to provide [an] agglomerated reforming catalyst. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Yates does not disclose the entire claimed invention. Rather, Ebner is relied upon to teach claimed elements missing from Yates. See pages 18-19 of the Office Action mailed 11/09/2021.

Applicant further argues:
“Moreover, Applicant notes that unexpected benefits associated with certain embodiments of the claimed method include but are certainly not limited the capacity for examining reforming catalyst characteristics a posteriori for individual catalyst systems as well as comparatively investigating two or more reforming catalyst setups as provided, e.g. in paragraphs [0010] and [0016] of the instant application (reproduced below). As will be evident to the skilled artisan, these features can beneficially enhance catalytic activity and selectivity for reforming catalyst systems in ways that would not be derivable from Yates.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
It is noted that applicant points to [0010] and [0016] of the specification to support the position, however, the [0010] and [0016] of the specification are conclusory statement, and applicant has not provided any sufficient evidence, i.e., data, to support the position.

Applicant further argues:
“In view of the foregoing, Applicant respectfully submits that Yates does not teach or suggest the above-exemplified subject matter required by amended claim 1, nor is it possible for Yates to provide for the advantages of (1) directly comparing the re-dispersion of different CCR catalysts under varying conditions and reaction atmospheres, and (2) selecting the highest platinum dispersion for use within a CCR reformer system, as exemplified in the foregoing and in view of the reference’s failure to disclose, at least, the requisite “steam deactivation” step of the claimed methodology.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Yates does not expressly teach the claimed subjecting the (CCR reformer system) catalyst to steam deactivation for providing an agglomerated reforming catalyst. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Yates does not disclose the entire claimed invention. Rather, Ebner is relied upon to teach claimed elements missing from Yates. See pages 18-19 of the Office Action mailed 11/09/2021.
Applicant further argues that Yates could provide for the advantages of (1) directly comparing the re-dispersion of different CCR catalysts under varying conditions and reaction atmospheres, and (2) selecting the highest platinum dispersion for use within a CCR reformer system. As set forth above, applicant has not provided any sufficient evidence, i.e., data, to support the position.

Applicant further argues:
“Applicant initially submits that the instant claims are directed to a method of evaluating platinum re-dispersion for a continuous catalyst regeneration (CCR) reformer system catalyst, the method comprising….In this regard, Ebner fails to disclose any teaching or suggestion directed to the evaluation or measurement of "platinum,”

Remarks, p. 12-13

The Examiner respectfully traverses as follows:
It is noted that while Ebner does not disclose all the features of the present claimed invention, Ebner is used as teaching reference, namely steam deactivation, in order to obtain highly agglomerated catalyst, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant further argues:
“and (Ebner) is indeed silent regarding any per se reference to "platinum" or any specific metal such as a transition metal. Although Ebner generically references, e.g. "exposed metal" at pages 11 and 15, the unique physicochemical properties of each of the nearly 40 transition metals potentially available for carrying out a catalytic process requires empirical experimentation and analysis for any metallic or multimetallic system of interest, as would be readily appreciated by the skilled artisan. 
Moreover, although Ebner further and non-specifically references "precious metal" per se at pages 15, 26 and 28, no disclosure or guidance with regards to the type of precious metal(s) that may be contemplated by the reference is provided. Applicant submits that each of the "precious metals," generally regarded as ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), iridium (Ir) and platinum (Pt), have well-established differences, e.g., in their surficial properties, bulk properties, adsorption energies and bond energies, any of which may (alone or in any combination thereof) may significantly affect the catalytic properties of the precious metal(s) of interest as described in G.C. Bond, "Periodic Variations in the Catalytic Properties of Metals: The ”

Remarks, p. 13

The Examiner respectfully traverses as follows:
Firstly, as applicant taken noticed, Ebner does disclose regarding “exposed metals”, which would necessarily be any type of metals that is “exposed”, including metal such as platinum, given that nowhere in Ebner excludes platinum being an exposed metal.
Secondly, as applicant taken noticed, the term, “precious metal” disclosed in Eber would generally regarded as “ruthenium (Ru), rhodium (Rh), palladium (Pd), osmium (Os), iridium (Ir) and platinum (Pt)” (Remarks, p. 11), therefore, the motivation to combine would apply to metals, such as platinum.
Thirdly, the motivation to combine disclosed in Eber, namely, at the same temperature, lower surface area of catalyst can be achieved when steam is used, compared to when steam is not used (Ebner, page 16, Table 11, samples No. 2 and No. 12), is due to the steam deactivation, and not due to the type of metal used itself.
Fourthly, although applicant points to G.C. Bond, "Periodic Variations in the Catalytic Properties of Metals: The Influence of Solid State Parameters on Adsorption and Catalysis," Platinum Metals Rev. 12(3), 100-105 (1968) to support that different metals may have differences, e.g., in their surficial properties, bulk properties, adsorption energies and bond energies, there remains no sufficient evidence, i.e., data, that steam deactivation cannot be applied to a catalyst comprising metal such as platinum, merely due to their surficial properties, bulk properties, adsorption energies and bond energies.
Finally, it is the examiner’s position, given that Yate and Eber are drawn to deactivation of catalyst, Eber discloses deactivation of catalyst, comprising exposed metal specifically 

Applicant further argues:
“As conceded in Ebner, the disclosed catalytic system is characterized by issues that are advantageously avoided by the methodology of the present disclosure.”

Remarks, p. 14

The Examiner respectfully traverses as follows:
Ebner is only used as teaching reference in order to teach steam deactivation. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Yates. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicant further argues:
“Finally, in a parallel report directed to "HotSpot" (Jenkins et al., The Hot SpotTM Reactor: Hydrogen Generation Using a Novel Concept, Platinum Metals Rev. 33(3), 118-127 (1989)), the developers of the disclosed system clearly and unambiguously prescribe a "'no water' requirement" for HotSpot due to "rapid start-up" issues associated with a "conventional steam reforming route" (see paragraph bridging pages 118-119; reproduced below), which clearly teaches away from the relevant features of the present application”

Remarks, p. 15


	Firstly, it is noted that Yates discloses, fifty grams of catalyst 3(A) (i.e., 0.3% iridium, 0.3% platinum, by weight, on alumina catalyst) were charged to a furnace and heated in air at 760°C for 48 hours, which experiment simulates temperatures which might be obtained if the temperature became out of control during the process of removing the carbon from catalysts deactivated by use under reforming conditions (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3); five grams of 3(B) (i.e., the catalyst 3(A) after heating from Example 3) were then charged to the adsorption apparatus, very much less carbon monoxide was found to be adsorbed, and the average metal particle size was found to be 300 Å (9 m2/gm) (i.e., agglomerated or deactivated) (Yates, column 12, lines 9-13), Therefore, Yates describes a step to produce an agglomerated (i.e., deactivated) catalyst.
Therefore, in light of the disclosure of Yates as set forth above, Yates describes a step to produce an agglomerated (i.e., deactivated) catalyst, and therefore, a more effective method, e.g. steam deactivation as taught by Ebner, to achieve an agglomerated (i.e., deactivated) catalyst would be a desired improvement.
Secondly, nowhere in Yates criticizes, discredits, or otherwise discourages the presently claimed invention or the combination with Ebner.
Finally, it is noted that the present U.S.C. 103 rejection set forth above is over Yates in view of Ebner, and not Yates in view of Jenkins nor Yates in view of Ebner and Jenkins.
It is the examiner’s position, given that Yate and Eber are drawn to deactivation of catalyst, Eber discloses deactivation of catalyst, comprising exposed metal specifically precious metal, using the steam deactivation, wherein the exposed metal and precious metal would include platinum, and provides a proper motivation to combine, namely to obtain a highly 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732